o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-135457-12 uniform issue list index number the honorable robert p casey jr united_states senate washington dc attention ----------------------------- dear senator casey this letter responds to your inquiry dated date on behalf of your constituent ------------------------- ----------------wants the irs to revise the percent withholding rate on payments made for the benefit of members of the armed_forces to pay off student loans the affected members of the armed_forces were commissioned with military enlistments including student_loan payoff contracts the contracts provide that the defense department will pay part of the original principal of the student_loan on each enlistment anniversary ----------------explained the problems military personnel encounter because of the percent withholding rate including withholding of income_tax in excess of the ultimate income_tax_liability underpayment of the principal on the student_loan and additional interest on the loan he requested that we modify our regulations to permit a percent withholding rate on these payments because he believes the soldiers’ income is generally in the percent marginal income_tax bracket employers must deduct and withhold income_tax from employees’ wages sec_3402 of the internal_revenue_code the code the two types of wages include regular and supplemental_wages the defense department’s annual payment of the student_loan principal is considered supplemental_wages and not regular wages for payments of supplemental_wages that do not exceed dollar_figure from an employer to an employee in a calendar_year the employer can generally use either the optional conex-135457-12 the honorable robert p casey jr percent flat withholding rate or the aggregate procedure to determine the amount of withholding required your constituent noted that the current employment_tax regulations provide for an optional flat withholding rate pincite percent for supplemental_wages paid in the percent rate in the regulations is the lowest rate the statute allows sec_904 of public law the american_jobs_creation_act_of_2004 provides for the following if an employer uses optional flat rate withholding t he rate to be used in determining the amount to be deducted and withheld shall not be less than percent or the corresponding rate in effect under sec_1 of the code for taxable years beginning in the calendar_year in which the payment is made percent for payments in there is no statutory exception permitting a lower optional flat rate on supplemental wage payments to be set by the irs under current law the rate is scheduled to increase to percent on date under the aggregate procedure the employer adds the supplemental wage payments to the employee’s regular wages for the current or preceding payroll_period and then determines the amount that would be withheld on the total of the regular wages and supplemental_wages for the payroll_period the employer applies the graduated withholding tables applicable for that type of payroll_period and filing_status to determine the withholding on the total regular and supplemental_wages then the employer subtracts the amount withheld on the regular wages and the remaining amount is the amount of withholding on the supplemental_wages for employees receiving a large supplemental wage payment the aggregate procedure generally will result in withholding on supplemental_wages at a rate higher than the employee’s withholding rate on regular wages for example if an employer pays dollar_figure of supplemental_wages in a lump sum to an employee with a semi-monthly payroll_period the withholding determined under the aggregate procedure on the supplemental_wages would likely exceed the withholding calculated under the percent rate apparently for that reason the defense department has elected to use the optional flat rate to withhold on these student_loan payments if employees have income_tax_withholding on supplemental_wages in excess of their anticipated income_tax_liability for such wages the employees should claim all the withholding_allowances they are entitled to claim with respect to their regular wages additional allowances claimed reduce withholding on regular wages and would conex-135457-12 the honorable robert p casey jr generally reduce the amount of any refund received after filing federal_income_tax returns in summary congress has provided that the optional flat withholding rate on supplemental_wages paid in shall not be less than percent the regulations merely implement the express statutory language by providing for the lowest rate permissible under the statute as with any one flat rate that is set in the middle of income_tax brackets the resultant withholding will not always correspond to the employee’s income_tax bracket however the statutory language indicates that the optional flat rate cannot be lowered to percent on any supplemental wage payments a change in the law would require congressional action if you have any questions on this matter please call either me or ------------of my staff at -------------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
